DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species a or Fig. 1 in the reply filed on July 22, 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden and a reasonable number of species is not identified.  This is not found persuasive because MPEP 808.02 states that burden is established by one of separate classification, separate status in the art, and different field of search. In this case, separate search strategies are necessary for the identified species (e.g. A47C 21/044, A47C 27/10, A61G 12/005) as discussed on pages 2-3 of the Office action mailed May 28, 2021. Furthermore, examiner has identified a reasonable number of species as shown in paragraph 1 of the Office action mailed May 28, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 6, 8-10 and 12-19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 22, 2021.
Regarding claim 6, species a or Fig. 1 does not show, “wherein the mattress includes a sensor configured to send a signal to adjust a fan speed of the pressure generator, the sensor being positioned in the cavity”. Species a or Fig. 1 shows the sensors 166, 167 being positioned 
Regarding claim 8, species a or Fig. 1 does not show, “wherein the mattress includes a sensor configured to send a signal to adjust a fan speed of the pressure generator, the sensor being positioned in the air flow port”. Species a or Fig. 1 shows the sensors 166, 167 being positioned in the hose 162 away from the air flow port. Other non-elected species, such as Fig. 2, show the sensors being positioned within the air flow port.
Regarding claim 9, species a or Fig. 1 does not show, “wherein the mattress includes a temperature sensor configured to send a signal to adjust a fan speed of the pressure generator”. Species a or Fig. 1 shows the sensors 166, 167 being positioned in the hose 162 away from the mattress.
Regarding claim 10, species a or Fig. 1 does not show, “wherein the mattress includes a humidity sensor configured to send a signal to adjust a fan speed of the pressure generator”. Species a or Fig. 1 shows the sensors 166, 167 being positioned in the hose 162 away from the mattress.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends on independent claim 1 which is a bedding system with separately claimed elements of “a mattress” and “a hose”. However, claim 7 requires, “wherein the mattress includes a sensor configured to send a signal to adjust a fan speed of the pressure generator, the sensor being positioned in the hose”. It is unclear how the sensor is simultaneously included with the mattress and positioned in the hose when the mattress and hose are separate structures. For the purpose of compact prosecution, claim 7 will be interpreted as - - wherein the bedding system includes a sensor configured to send a signal to adjust a fan speed of the pressure generator, the sensor being positioned in the hose - -.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vrzalik et al. (U.S. Patent No. 7,914,611 – herein referred to as Vrzalik).
Regarding claim 1, Vrzalik teaches in Figures 1, 2, 3 and 5 a bedding system comprising: a mattress (140) including a sleep surface (141) having a plurality of air transfer ports (col. 7, lines 5-11; 145), the mattress including a bottom surface (143) opposite the sleep surface and a side wall (adjacent 147) that connects the surfaces, the bottom surface and the side wall being made of a material that prevents air flow therethrough (col. 7, lines 26-29), the mattress comprising a cavity having a fill material (142) disposed therein and an air flow port that is in communication with the cavity; a hose comprising a first end coupled to the air flow port (col. 8, lines 1-3); and a pressure generator (110) coupled to a second end of the hose, wherein the pressure generator is configured to create negative pressure to draw air, moisture or particles in the air transfer ports and/or the cavity through the cavity and into the pressure generator (Fig. 1) and to create positive pressure to move air out of the cavity through the air transfer ports (Fig. 5). 
Regarding claim 2, Vrzalik teaches in column 7, lines 5 to 11 a bedding system as recited in claim 1, wherein the sleep surface is made from a breathable material having pores that define the air transfer ports. 
Regarding claim 3, Vrzalik teaches in column 7, lines 5 to 11 a bedding system as recited in claim 1, wherein the sleep surface is made from a non-porous material having holes (145) formed therein that define the air transfer ports. 
Regarding claim 4, Vrzalik teaches in Figure 2 a bedding system as recited in claim 3, wherein the holes (145) are formed by cutting the non-porous material. Examiner notes that the process by which the product is made does not create a patentable distinction (see MPEP 2113). 
Regarding claim 5, Vrzalik teaches in column 7, lines 26 to 29 bedding system as recited in claim 1, wherein the bottom surface and the side wall are each made from a non-porous material 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Lachenbruch et al. (U.S. Patent No. 9,463,124 – herein referred to as Lachenbruch).
Regarding claim 7, Vrzalik teaches a bedding system as recited in claim 1. Vrzalik does not teach wherein the bedding system includes a sensor configured to send a signal to adjust a fan speed of the pressure generator, the sensor being positioned in the hose. Lachenbruch teaches in Figures 2 and 6A a bedding system including a sensor (215) configured to send a signal to adjust a fan speed of a pressure generator (245; col. 9, lines 38-44, col. 4, lines 27-44), the sensor being positioned in the hose (col. 9, lines 29-31). In view of Lachenbruch, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the hose of Vrzalik a sensor configured to send a signal to adjust a fan speed, as in Lachenbruch, to provide a rated level of heat and moisture withdrawal regardless of environmental conditions. Moreover, Vrzalik is similarly concerned with heat and moisture .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Wyon et al. (U.S. Patent No. 4,946,220 – herein referred to as Wyon).
Regarding claim 11, Vrzalik teaches a bedding system as recited in claim 1. Vrzalik does not teach wherein a portion of the first end is positioned in the cavity, however, Vrzalik notes in column 8, lines 1-3 that various types of connecting members would be appropriate. Wyon teaches in Figure 1 a portion of a first end of a hose (12) positioned in a cavity (as defined by 3). Wyon and Vrzalik similarly utilize hose, piping, or duct work to move air through a cavity comprising a cushion member. In view of Wyon, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the hose of Vrzalik such that a portion is positioned within the cavity, as in Wyon, because the configuration of Wyon would predictably result in the system of Vrzalik performing as intended to move air through the cushion and cavity. Moreover, it has been held that the particular placement of a structure, where the placement does not affect operation, is not a patentable advance (see MPEP 2144.04 §VI.C).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Lachenbruch and Wyon.
Regarding claim 20, Vrzalik teaches in Figures 1, 2, 3 and 5 a bedding system comprising: a mattress (140) including a sleep surface (141) having a plurality of air transfer ports, the sleep surface being made from a non-porous material (col. 7, lines 5-11) having holes (145) formed therein that define the air transfer ports, the mattress including a bottom surface (143) 
Vrzalik does not teach and a sensor configured to send a signal to adjust a fan speed of the pressure generator if a temperature exceeds a selected threshold temperature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/12/2021